Kupferman, J. P.
(dissenting). The parties have a son 19 years of age who is presently a full-time student at college. There is no doubt about the affluence of the parents, with the father being a man of very substantial wealth.
In addition to awarding to the wife $1,750 a week in temporary maintenance, $250 per week was awarded to her for child support. There was no rational basis for the latter award for the child. It is uncontroverted that the father fully provides for the son, including shelter, sustenance and clothing, as well as tuition and transportation without limitation. Further, the father maintains a custodial account for the son with securities of over $60,000, plus giving him a pocket allowance of $200 per month.
There is absolutely no reason why the difficulties between the parents should lead to the father having to pay over to the mother support for the son. The result of this award has been that the father has cut out his voluntary payments and limited support for the son to the award. A court should not interfere with a father-son relationship by imposing an intervening surrogate simply because the parents are involved in a dispute. (See, Shapiro v Shapiro, 8 AD2d 341.)